20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 36-37 are newly added. Claims 2, 6-7, 13, 24 & 27-32 are cancelled. Claims 1, 3-5, 8-12, 14-23, 25-26 & 33-37 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36, recites in part “the diffusive mat has a pore size of 1 micron”. However, the original specification and claims as filed do not provide adequate support for “a pore size of 1 micron”. In fact, the only mention of the pore size of the diffusive mat appears only in original claim 4 which recites “said diffusive mat approximately having a pore size of greater than about 1 micron”. Thus, “a pore size of greater than about 1 micron” cannot be said to provide support for “a pore size of 1 micron” since the original claim requires the pore size to be greater than about 1 micron and therefore cannot be equal to about 1 micron. If applicant maintains that there is adequate support for “the diffusive mat has a pore size of 1 micron”, then examiner urges applicant to show where exactly in the original specification and claims as filed the diffusive mat having a pore size of 1 micron is supported.
Claim 37 is rejected in view of its dependence to claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 10-12, 14-23, 25-26 & 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Bohnstedt (US 5,221,587 A), Sugie (US 2007/0160903 A1) and Miller (US 2011/0091761 A1).
Regarding claims 1, 3-5, 10-12, 14-16, 18, 21-23, 25-26 & 34-35, Zucker teaches a battery separator for a lead-acid battery (Abstract & [0002]) comprising: 					a microporous membrane (2) comprising a microporous sheet of polyolefin ([0021]-[0022]),												a diffusive mat (3 or 3’) affixed to the microporous membrane (Fig. 1, [0021] & [0033]), wherein the diffusive mat comprises fine glass fibers, synthetic fibers or mixtures thereof ([0028]-[0029] & [0031]-[0032]).										Zucker further teaches the battery separator enveloping a positive electrode plate of the battery and a negative electrode plate of the battery ([0038]-[0039]); and a basis weight of the diffusive mat being greater than 35 gsm ([0034]-[0035]). Zucker further teaches the diffusive mat more preferably having a thickness between 0.2 mm and 1.0 mm ([0020]).				Zucker does not explicitly teach the diffusive mat having a three hour wick of at least 2.5 cm (claim 1), a three hour wick in a range of about 2.5 to about 10.0 cm (claim 3) and having a function of improving the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by inhibiting battery electrodes from drying prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.													While Zucker does not explicitly teach the separator of instant claim 1 for use in a flooded lead acid battery, it is noted that such a limitation constitutes intended use. However, by directly reciting flooded lead acid battery within the body of the claim (i.e “the flooded lead acid battery performance”), it is noted for purposes of examination that the flooded lead acid battery is a required component of claim 1. In this regard, Zucker as modified by Sugie and Bohnstedt is silent as to a flooded lead acid battery.								Miller teaches a battery separator composed of a combination of polyolefin, rubber, and glass fiber ([0032] & [0084]). In particular embodiments, the separator is an envelope type prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II. Moreover, since the microporous membrane and diffusive mats derived from modified Zucker and that of the present invention are substantially identical both structurally (i.e thickness of diffusive mat, the basis weight of the diffusive mat, placement in relation to the positive plate and the negative plate) and compositionally (i.e diffusive mat comprising silica and glass/synthetic fibers and the microporous membrane comprising a polyolefin which is impregnated with an uncured rubber) the instantly claimed properties of a discharge duration greater than 1.5 hours for at least 18 cycles (claim 1) and at least 9 cycles (claim 33), and the diffusive mat having an electrolyte wicking defined by a three hour wick of at 
Regarding claim 4 & 20, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but does not explicitly teach a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN (claim 4) and an electrical resistance of 12 mohm cm2 or greater (claim 20).											However, Zucker as modified by Sugie discloses a diffusive mat comprising glass fibers and silica particles having substantially the same structure and composition as the instantly claimed invention. From the inventive embodiments depicted in the Table of the instant specification, it can be seen that one of the inventive diffusive mats, satisfying the three hour wick limitation, was comprised of synthetic fibers and silica with a basis weight greater than 35 gsm. Thus, the claimed composition of the diffusive mat of modified Zucker is identical and further teaches a basis weight greater than 35 gsm as claimed. Thus, one of ordinary skill in the art would expect the diffusive mat of modified Zucker to inherently possess the same instantly claimed properties (i.e the diffusive mat having a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN, and an electrical resistance of 12 mohm cm2 or prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.	
Regarding claim 17, Zucker teaches a method of making a separator for a lead acid battery but does not explicitly disclose a step of placing the separator in a lead acid battery. 		However, it would have been obvious to one of ordinary skill in the art to place the separator of Zucker into a lead acid battery because it provides improved stiffness as a separator for a lead acid battery ([0002] & [0007]). Furthermore, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. As such, the claimed method and structure is not 
Regarding claim 19, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1, wherein the diffusive mat comprises silica and polymer fibers but does not explicitly teach the diffusive mat comprising natural fiber.							However, one of ordinary skill in the art, at the time of the invention would have found it obvious to include a cellulose fiber as the polymer fiber because cellulose fiber is abundant and is also a well-known lead acid battery separator material as evidenced by Miller ([0032]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)” See MPEP 2144.07.
Regarding claim 36, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1. Zucker further teaches the diffusive mat having an average pore size within the range of 3 to 15 µm with an anisotropic distribution, i.e. pore sizes of about 0.5 to 5 µm in the x-y-plane of the separator which is the plane parallel to the electrode plates and pore sizes of about 10 to 25 µm in the z-direction perpendicular to the electrodes ([0007] & [0033]) which includes a pore size of 1 micron.
Regarding claim 37, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1. As noted in the rejection of claim 1 above, Miller discloses a battery separator composed of a combination of polyolefin, rubber, and glass fiber ([0032] & [0084]). In particular embodiments, the separator is an envelope type separator which is folded over the positive electrode such that positive ribs or a laminated glassmat on the separator facing the positive electrode and negative ribs of the separator face outwardly toward the negative electrode .  

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Bohnstedt, Sugie and Miller, as applied to claims 1, 3-5, 10-12, 14-23, 25-26 & 34-37 above, and further in view of Paik (US 6,242,127 B1).
Regarding claims 8-9, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but is silent as to said rubber comprising no more than 12% by weight of the separator (claim 8) and said rubber comprising 2.5 to 3.5% by weight of the separator (claim 9).		Paik teaches a lead-acid battery separator comprising a microporous polyolefin membrane which is impregnated with an cured rubber (Col.3;L15-30 & Col.3;L.50 to Col.4;L.44), wherein the cured rubber makes up about 0.5% to about 30% by dry weight of the separator (Col.2, L.54-59) which overlaps with the instantly claimed ranges in claims 8-9. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.			It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate the microporous polyolefin membrane of modified Zucker with cured rubber from 0.5% to about 30% by dry weight of the separator in order to improve recharge properties of the lead-acid battery and prolong the energy battery life as taught by Paik (Col.3; L.21-30). While it is understood that Paik primarily teaches the use of cured rubbers as opposed to uncured rubbers, it is noted that the beneficial effect of prolonged life of the battery is due to the cured rubber components ability to impart similar electrochemical effects to that of conventional natural rubber (i.e uncured in this context) based separators (Col.3, L.26-30). 	

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) it would not have been obvious to use the separator in Zucker in flooded lead acid batteries because Zucker describes the separator being used in valve regulated lead acid batteries (VRLA); (2) the cited documents do not disclose, expressly or inherently, a diffusive mat as claimed, the examiner respectfully disagrees.		As to (1), while the examiner agrees that flooded lead acid batteries and VRLA batteries constitute two different lead acid battery types with different considerations, one of ordinary skill in the art readily understands, however, that they may however comprise many overlapping components with respect to the positive electrode, the negative electrode and the separator. In this case, the primary reference, Zucker, teaches a VRLA battery separator comprising a microporous membrane comprising a microporous sheet of polyolefin or PVC and a diffusive prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.													With regards to (2), applicant specifically argues that “specification explains that glass mats with large pores, like those in Zucker do not wick well” and thus modified Zucker’s separator would not be expected to inherently possess the presently claimed properties. The examiner contends that the instant specification does not make any description as to what values it considers to be large pores in regards to the glassmat. In fact, the only time the instant specification mentions pore sizes for the diffusive mat is in original claim 4 which recites, in part, “said diffusive mat approximately having a pore size of greater than about 1 micron”. Thus, the only support for pore sizes of the diffusive mat actually requires the pore size to be greater than about 1 micron.												Applicant’s arguments regarding new claims 36-37 are addressed in the above 35 U.S.C. .


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727